Exhibit 10.22(f)

FORM OF

CENTERVIEW STOCK OPTION AGREEMENT

THIS AGREEMENT, dated as of                      (the “Grant Date”) is made by
and between Valcon Acquisition Holding B.V., a private company with limited
liability incorporated under the laws of The Netherlands, having its registered
office in Haarlem, The Netherlands (hereinafter referred to as the “Company”),
and the company set forth on the signature page hereof that is an affiliate of
Centerview Partners L.L.C., (the “Optionee”). The Option granted hereunder shall
be treated and shall have the same economic characteristics as if granted under
the Plan (as hereinafter defined) and any capitalized terms herein not otherwise
defined in Article I shall have the meaning set forth in the Plan.

WHEREAS on November 6, 2006, (among others) the Optionee (and/or an affiliate
thereof) and Valcon Acquisition Holding (Luxembourg) S.à r.l. (“Luxco”) entered
into an investment agreement (the “Investment Agreement”) pursuant to which at
Closing (as defined therein) Luxco shall procure that the Company will grant the
Option to the Optionee, and such Option was granted.

WHEREAS, the Company wishes to grant an additional Option pursuant to the terms
hereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

Section 1.1. Fiscal Year

“Fiscal Year” shall mean each fiscal year of the Company (which, for the
avoidance of doubt, begins on January 1 and ends on December 31 of any given
calendar year).

Section 1.2. Investor Return

“Investor Return” shall mean, on any given date, the aggregate amount of cash
proceeds (including the receipt of any dividends or other distributions)
received by the Investors and Affiliates in respect of their aggregate direct
and indirect equity investment in the Company (excluding, for the avoidance of
doubt, debt investment).

Section 1.3. Option

“Option” shall mean the right and option to acquire, on the terms and conditions
set forth in Section 3 and as set out in the Investment Agreement, all or any
part of an aggregate of the number of shares of Common Stock, as shall be
evidenced by entry in the Company’s shareholder register, set forth on the
signature page of this Agreement.



--------------------------------------------------------------------------------

Section 1.4. Plan

“Plan” shall mean the 2006 Stock Acquisition and Option Plan for Key Employees
of Valcon Acquisition Holding B.V. and Its Subsidiaries.

Section 1.5. Shareholders’ Agreement

“Shareholders’ Agreement” shall mean that certain shareholders’ agreement
entered into by and between certain entities affiliated with Alpinvest, The
Blackstone Group, The Carlyle Group, Hellman and Friedman, Kohlberg Kravis
Roberts & Co., Thomas H. Lee Partners, Valcon Acquisition Holding (Luxembourg)
S.à r.l., Valcon Acquisition Holding B.V. and Valcon Acquisition B.V. dated
September 21, 2006, as subsequently amended.

Section 1.6. Supervisory Board

“Supervisory Board” shall mean the supervisory board (raad van commissarissen)
of The Nielsen Company B.V. (f/k/a VNU Group B.V.).

ARTICLE II

GRANT OF OPTIONS

Section 2.1. – Grant of Option

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option upon the terms and conditions set
forth in this Agreement and the Investment Agreement. The Optionee shall at all
times be treated at least as favorably as any other participant of the Plan.

Section 2.2. – Exercise Price

Subject to Section 2.3, the exercise prices of the shares of Common Stock
covered by the Option shall be as set forth on the signature page of this
Agreement.

Section 2.3. – Adjustments to Option

The Option shall be adjusted as if subject to Sections 8 or 9 of the Plan, as
applicable. Any such adjustment made in good faith thereunder shall be final and
binding upon the Optionee, the Company and all other interested persons.

Section 2.4. – New Securities

The Parties confirm that the Option and the shares of Common Stock issued to the
Optionee upon exercise of the Option, shall be deemed to constitute “New
Securities” (as defined in the Shareholders’ Agreement), except for the purpose
of Article 8 of the Shareholders’ Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1. – Commencement of Exercisability

(a) So long as Mr. James Kilts continues to serve on the Supervisory Board, the
Option shall become exercisable pursuant to the following schedule: [applicable
schedule to be inserted]

(b) Notwithstanding the foregoing, so long as Mr. Kilts continues to serve on
the Supervisory Board through the occurrence of a Change in Control, the Option
shall become immediately exercisable as to 100% of the shares of Common Stock
underlying such Option immediately prior to a Change in Control (but only to the
extent such Option has not otherwise terminated or become exercisable) only if,
as a result of the Change in Control, the Investor Return equals or exceeds the
Applicable Multiple (as set forth on Schedule A for the applicable Fiscal Year
in which the Change in Control occurs) of the Base Price.

(c) Notwithstanding anything herein to the contrary, the Option shall not become
exercisable as to any additional shares of Common Stock (which do not otherwise
become exercisable in accordance with Section 3.1(a) or (b) above) following the
termination of Mr. Kilt’s service on the Supervisory Board for any reason and
any portion of the Option which is unexercisable as of the termination of
Mr. Kilt’s service shall be immediately cancelled without payment therefor.

Section 3.2. – Expiration of Option

The Optionee may not exercise the Option to any extent after the tenth
anniversary of the Grant Date.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1. – Partial Exercise

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

Section 4.2. – Manner of Exercise

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the General Counsel of the Company or his office all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

 

3



--------------------------------------------------------------------------------

(b) Full payment (in cash or by check or by a combination thereof) for the
shares with respect to which such Option or portion thereof is exercised; and

(c) Full payment to the Company (in cash or by check or by a combination
thereof) of all amounts, if any, which, under applicable law, it is required to
withhold upon exercise of the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act.

Section 4.3. – Conditions to Issuance of Stock

The shares of stock issuable upon the exercise of an Option, or any portion
thereof, shall not be required to be so physically issued to the Optionee. For
the avoidance of doubt, shares shall be deemed to have been issued when
evidenced by entry in the Company’s shareholder register. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock acquired upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

(a) The obtaining of approval or other clearance from any state, provincial or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable (and the Company
and the Optionee shall each use reasonable efforts to obtain all such clearances
and approvals as soon as reasonably practicable); and

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.4. – Rights as Stockholder

The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares he may be issued upon
the exercise of the Option or any portion thereof unless and until such shares
shall have been issued as evidenced by entry in the Company’s shareholder
register upon satisfaction of the conditions set forth in Section 4.3.

Section 4.5. – Proxy

The Optionee hereby grants to Luxco an irrevocable proxy coupled with an
interest to vote any Stock issued to the Optionee at any meeting of stockholders
of the Company, to consent to holding such meetings at short notice and to
exercise the voting rights attached to

 

4



--------------------------------------------------------------------------------

the Stock by way of unanimous written consent in lieu of a meeting, which proxy
shall be valid and remain in effect until the earliest to occur of (i) an
initial Public Offering and (ii) the date on which the Investors’ beneficial
ownership percentage (directly or indirectly) in the Company’s Common Stock is
less than thirty-three and one-third percent (33 1/3%) of the amount of such
ownership percentage as of August 22, 2006.

ARTICLE V

MISCELLANEOUS

Section 5.1. – Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

Section 5.2. – Option Not Transferable

Subject to applicable law to the contrary, neither the Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or its successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

Section 5.3. – Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its General Counsel, and any notice to be
given to the Optionee shall be addressed to the address given beneath the
signature hereto. By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to it. Any
notice shall have been deemed duly given (i) upon electronic confirmation of
facsimile, (ii) one business day following the date sent when sent by overnight
delivery and (iii) five (5) business days following the date mailed when mailed
by registered or certified mail return receipt requested and postage prepaid.

Section 5.4. – Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

5



--------------------------------------------------------------------------------

Section 5.5. – Applicability of Plan and Shareholders’ Agreement

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan as
if granted thereunder, the Shareholders’ Agreement and the Investment Agreement.
In the event of any conflict between this Agreement or the Plan on the one hand
and the Investment Agreement on the other hand, the terms of the Investment
Agreement shall control.

Section 5.6. – Amendment

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

Section 5.7. – Governing Law

The laws of the State of New York shall govern the interpretation, validity and
performance of the terms of this Agreement, except to the extent that the issue
or transfer of Stock shall be subject to mandatory provisions of the laws of The
Netherlands.

Section 5.8. – Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Borough of Manhattan, in the
City of New York, New York. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses. Notwithstanding
anything herein to the contrary, if the Employment Agreement, if any, contains a
similar provision relating to arbitration and/or dispute resolution, such
provision in the Employment Agreement, if any, shall govern any controversy
hereunder.

Section 5.9. – Code Section 409A

If any payments of money, delivery of shares of Common Stock or other benefits
due to the Participant hereunder could cause the application of an accelerated
or additional tax under Section 409A of the Code, such payments, delivery of
shares or other benefits shall be deferred if deferral will make such payment,
delivery of shares or other benefits compliant under Section 409A of the Code,
otherwise such payment, delivery of shares or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to the Participant, that does not cause such an
accelerated or additional tax.

Section 5.10. – Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

6



--------------------------------------------------------------------------------

VALCON ACQUISITION HOLDING B.V. By:     Its:     [NAME] (OPTIONEE): By:     Its:
    Address:    

 

Aggregate number of shares of Common Stock subject to the Option granted
hereunder at an exercise price per share equal to USD $             (the “Base
Price”):

[SIGNATURE PAGE OF STOCK OPTION AGREEMENT]